Motion for a retaxation of costs. The cause stood over with ... . , . . , . , liberty to the complainants to amend their bill upon payment of the costs of the hearing and of such further answers as might be necessary or proper to the amendments. The two defendants, and their wives, who had already put in separate answers to the amended bill, setting up the same defences as to the original bill. And the taxing master allowed the full costs of such new answers.
The chancellor decided that, an answer on oath to the , ... . amendments having been waived, there was no necessity for putting in new answers. Nor was it necessary to reiterate *74all the matters of the former answers, or any of them, in a new answer, to entitle either party to take new testimony.
After answer-separately'deí notdanswerCan' amendments jointly.
That where an answer on oath to an amended bill is waived, a mere formal answer is all that is necessary ; except in cases where new and distinct matters are to be set up as a defence to such bill.
It seems that where several defendants have answered the original bill separately, they have not the right to put in a j°*nt answer to the amendments to such bill subsequently filed,
The sum of $90.72 directed to be deducted from the amoutlf 0f km as (axed, and to be refunded to the complainants.